Citation Nr: 0608562	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for chronic obstructive 
pulmonary disease and bilateral hearing loss.

In a July 2003 statement, the veteran said that he had heart 
problems related to active service.  This claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has chronic obstructive pulmonary disease.

2.  There is no competent medical evidence of record showing 
that the veteran's hearing loss had it onset during active 
service or is related to any in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in July 2002 and May 2003.  This 
notice was provided to the veteran prior to initial 
adjudication of the claim by the RO in June 2003.  The 
veteran was told of the requirements to establish a 
successful claim, advised of his and VA's respective duties, 
and asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The timing and 
content of these letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The June 2003 rating decision and the September 2003 
statement of the case (SOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The SOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the element of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id  

With respect to the claims for service connection that are 
being considered in this decision, the Board has concluded 
that the preponderance of the evidence is against these 
claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot.  

VA has declined to provide a medical examination in this 
case.  Assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  However, merely showing a current 
disability and an event in service is not enough to 
necessitate a medical examination.  Competent evidence must 
also show that the claimed disability or symptoms may be 
associated with the service injury.  38 C.F.R. § 3.159(c)(4) 
(2005).  VA's duty to provide a medical examination is not 
triggered unless the veteran shows a causal connection 
between his claimed disabilities and his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, the 
veteran has not provided any competent evidence of a current 
diagnosis of COPD or of a relationship between any hearing 
loss and his active service.

Service medical records, with the exception of an April 1956 
separation examination, are unavailable and presumed to have 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  Response from the NPRC to the RO's 
request for a search of morning reports of the veteran's duty 
assignment, indicates that morning reports gave no reference 
to the veteran's health or hospitalization.  By letter dated 
in May 2003, the RO requested that the veteran submit other 
evidence in lieu of his missing records, such as "buddy" 
certificates or statements from military medical personnel.  
No such evidence has been provided.

Records and reports from non-VA health providers have been 
obtained, including, but not limited to, Dr. Binford, The 
Medical Arts Association of Corsicana, The Medical Arts Eye 
Clinic, and Cardiology Consultants of Texas (Dr. Melissa M. 
Carry).  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim is undertaken with this duty in mind.  



Chronic Obstructive Pulmonary Disease

The veteran asserts that he currently suffers from chronic 
obstructive pulmonary disease that resulted from pneumonia 
that he contracted, and was treated for, in service.  

Significantly, the claims folder is absent for any medical 
evidence of a diagnosis of chronic obstructive pulmonary 
disease.  Separation examination in April 1956 showed normal 
clinical evaluation of the lungs and a negative chest x-ray.  
Post-service medical records show hearing and eye 
examinations, complaints of chest pain, diagnoses of high 
blood pressure and glaucoma, and that the veteran received a 
pacemaker.  A service connection claim must be accompanied by 
evidence which establishes that the veteran currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992.  Without medical evidence of a diagnosis for the 
claimed disability, service connection cannot be granted.

The veteran has not provided any evidence of a medical 
opinion that relates any pulmonary illness or any other 
illness to service.  Although he has expressed his own 
opinion that he suffers from chronic obstructive pulmonary 
disease as a result of pneumonia suffered in service, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

Thus, the evidence fails to establish the existence of 
current chronic obstructive pulmonary disease.  Accordingly, 
the Board finds that the veteran does not suffer from chronic 
obstructive pulmonary disease as a result of service.   In 
this case, the preponderance of the evidence is against the 
veteran's claims for service connection for COPD and, 
therefore, the provisions of § 5107(b) are not applicable.





Hearing loss

The veteran contends that he suffers from bilateral hearing 
loss caused by his exposure to acoustic trauma on the rifle 
range without hearing protection and as a result of 
medication used to treat his in-service pneumonia.  
Separation examination in April 1956 showed normal clinical 
evaluation of the ears, and hearing was 15/15 to whispered 
voice.

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
in most cases of the date of separation from service.  38 
U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) 
(2005); see 38 U.S.C.A.  § 1101(3) and 38 C.F.R.  § 3.309(a).  
This includes sensioneural hearing loss.  38 C.F.R.  
§ 3.309(a).

Results of a May 1992 private audiology examination appear to 
show that the veteran has hearing loss as defined by VA 
regulations.  See 38 C.F.R. § 3.385 (2005); Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may not interpret graphical representations of audiometric 
data).  Thus, it appears that he does have a current 
disability.  However, the record is absent for any competent 
evidence that associates his hearing loss with any in-service 
disease or injury.  

The Board is aware of the veteran's statement that he was 
told by doctors that medication administered to treat his in-
service pneumonia may have caused his hearing loss.  However, 
"hearsay medical evidence" is not competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Nor can the 
veteran's own assertions that the medication caused his 
disability be considered as evidence of causation.  As a 
layperson, the veteran is not competent to give a medical 
opinion on the etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The veteran is competent to provide reports that he was 
exposed to acoustic trauma on the rifle range without ear 
protection and that he observed a hearing loss during some 
time in service.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Competency, though, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Id. at 469.  
In assessing the credibility and weighing the probative value 
of his statements, the Board notes that while the veteran 
claims that he suffered a hearing loss at some time in 
service; he does not claim that he ever sought treatment for 
such while in-service or within one year of separation.  
Indeed, the first documented medical evidence of any 
complaint, treatment or diagnosis of hearing loss is in May 
1992,  38 years after separation.  Again, separation 
examination in April 1956 showed normal hearing.  

Furthermore, the veteran's assertion of a hearing loss 
occurring during military service with continuity of 
symptomatology since that time is unsupported by any clinical 
evidence.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  The evidence pertaining to the 
years between discharge from service in 1956 and the 1992 
medical evidence of hearing loss consists only of the 
veteran's statements to the effect that he has continually 
suffered from this condition.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Therefore, 
the Board finds that there is insufficient evidence to 
support a finding that this disability is related to service.  

Other than his own statements, the veteran has provided no 
competent evidence of a connection between his hearing loss 
and service.  Thus, there is insufficient evidence to support 
service connection for a hearing loss. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for bilateral hearing loss and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement for service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement for service connection for bilateral hearing loss 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


